Citation Nr: 0801695	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  04-18 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
left shoulder disability, and if so, whether the claim may be 
granted.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from August 1975 to 
February 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The RO denied reopening of the 
veteran's previously denied claim of service connection for a 
left shoulder disability, and the veteran's disagreement with 
that decision led to this appeal.  The veteran testified at a 
hearing held at the RO in November 2007.  

The issue of entitlement to service connection for a left 
shoulder disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in July 1977, the 
RO denied service connection for dislocation of the left 
shoulder on the basis that the condition existed prior to 
service and was not permanently aggravated during service.  

2.  Evidence added to the record since the July 1977 
decision, including the veteran's November 2007 hearing 
testimony, bears directly and substantially on the matter 
under consideration and presuming its credibility raises a 
reasonable possibility of substantiating the claim for 
service connection for a left shoulder disability.  




CONCLUSIONS OF LAW

1.  The July 1977 RO decision that denied service connection 
for left shoulder dislocation is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.302 (2007).  

2.  Evidence received since the July 1977 RO decision that 
denied service connection for left shoulder dislocation is 
new and material; the claim for service connection for a left 
shoulder disability is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), in part, describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  In this case, 
the Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the VCAA.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision regarding reopening the veteran's claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The veteran is seeking service connection for his left 
shoulder disability.  

Service connection is warranted where the evidence 
establishes that an injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).  

In a July 1977 rating decision, the RO denied service 
connection for dislocation of the left shoulder on the basis 
that the condition existed prior to service and was not 
permanently aggravated during service.  The veteran was 
provided notice of that decision and was informed of his 
appellate rights.  He did not file a notice of disagreement, 
and the July 1977 decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.  The veteran may reopen the claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  

New evidence means evidence not previously submitted to VA 
decisionmakers; material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and it must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the July 1977 rating decision, the entire 
evidence of record consisted of the veteran's service medical 
records.  At the time of his enlistment examination in 
August 1975, the veteran completed a Report of Medical 
History in which he checked a box stating he did not know 
whether he had ever had or now had a bone, joint or other 
deformity and gave the same answer regarding whether he had 
ever had or now had a painful or "trick" shoulder or elbow.  
The physician elaborated that the veteran reported his left 
shoulder was dislocated twice in the past 12 months and was 
reduced by the doctor at the job corps infirmary.  On the 
Report of Medical Examination of the same date the same 
physician evaluated the veteran's upper extremities as 
normal.  

Chronological service medical records show that in 
August 1975, nine days after the entrance examination, the 
veteran was seen in the emergency room at the Army Hospital 
at Fort Ord, California.  The problem was injury of the left 
shoulder.  The veteran reported that his left shoulder had 
dislocated that morning and had been dislocated in the past.  
The veteran said he relieved the dislocation prior to coming 
to the emergency room.  On examination, the shoulder joint 
appeared intact, and an X-ray reportedly showed the head of 
the humerus was relocated in the glenoid fossa.  Shoulder 
immobility was prescribed.  At an orthopedic clinic 
consultation the following day, the veteran was noted to have 
a history of left shoulder instability.  He said that two 
months ago his left shoulder "came out" while he was 
passing a basketball.  He said this had since happened three 
times, with the last episode the one in service when he was 
on the overhead bars.  The examiner noted there was no 
documentation and there was no prescription.  On physical 
examination, there was decreased abduction with pain at 
75 degrees and severe crepitus.  The physician noted an X-ray 
had been unremarkable. The impression was rotator cuff tear.  
He prescribed a sling and physical therapy.  The physician 
put the veteran on partial duty for 60 days and on the 
profile record described the condition was as torn left 
shoulder muscles.  

An arthrogram of the left shoulder in early September 1975 
showed no extravasation, loose bodies, or osteochondral 
fractures.  When the veteran was seen at the troop medical 
clinic two days later, he complained of a painful left 
shoulder since "pulling" his shoulder on the "P-bars".  On 
examination, the there was limited range of motion and 
tenderness on the lateral aspect of the left shoulder.  The 
assessment was muscle strain.  

When the veteran was seen at the troop medical clinic for 
evaluation of the left shoulder in November 1975, the 
screener noted the veteran had been profiled since 
August 1975 due to left shoulder dislocation and muscle tear.  
On examination, there was full range of motion, there were no 
complaints of pain, and the screener said no crepitus was 
noted.  He referred the veteran to a physician's assistant 
who noted that the veteran claimed that since the profile his 
left shoulder had either subluxed or dislocated on numerous 
occasions.  

When the veteran was seen at the orthopedic clinic in 
December 1975, it was noted that the 60-day profile had 
expired.  The veteran reported that he had had two 
recurrences of his left shoulder "coming out" while doing 
overhead bars.  On examination, there was full range of 
motion of the left shoulder, no tenderness, no atrophy, and 
strength was 5/5 throughout.  The assessment was normal exam, 
recurrent subluxation by history.  The physician put the 
veteran on a 30-day profile and on the profile record 
described the condition as recurrent subluxation of the left 
shoulder.  In mid-December 1975, the veteran continued to 
complain of pain anterior and posterior to the left shoulder 
with feelings of instability on external rotation.  On 
examination, there was a slight decrease in external 
rotation.  The examination was otherwise negative with no 
tenderness and no palpable shoulder subluxation.  

In the July 1977 rating decision, the RO denied service 
connection for left shoulder dislocation on the basis that 
the condition existed prior to service and was not 
permanently aggravated during service.  

Evidence added to the record includes records from Kaiser 
Permanente showing the veteran was seen in early 
December 2001 reporting shoulder and knee pain that followed 
an altercation the previous week.  The veteran said he had 
had no serious shoulder injuries in the past.  On examination 
the veteran was unable to abduct the left shoulder to 
90 degrees, and there was pain with any movement.  X-rays of 
the left showed no acute pathology; there were minimal 
degenerative changes involving the inferior glenohumeral 
joint.  In the report of a magnetic resonance imaging (MRI) 
study of the left shoulder done in mid-December 2001, the 
radiologist said that findings that could be associated with 
clinically diagnosed rotator cuff impingement syndrome 
included abnormal signal within the supraspinatus tendinous 
insertion, cystic changes involving the greater tuberosity of 
the humeral head, and hypertrophic changes at the 
acromioclavicular articulation.  The impression also included 
labral tear involving the anterior-inferior aspect of the 
labrum with glenoid osseous contusion demonstrated.  

Records from Fremont Orthopaedic Medical Group and dated from 
May 2002 to February 2003 are among those added to the 
record.  When he was first seen in May 2002, the veteran's 
history was that he could recall left shoulder injuries in 
the past and recalled injections in the past.  He reported 
that he had sustained a left shoulder injury in late 
November 2001 and was treated at Kaiser at that time.  The 
veteran reported that he had had persistent shoulder pain and 
weakness.  X-rays taken in May 2002 showed some narrowing and 
spur formation on the acromioclavicular joint and marked 
inferior spurring along the glenoid and inferior head with 
some narrowing of the glenohumeral joint space.  After 
examination of the veteran and review of the X-rays and the 
MRI done at Kaiser, the diagnosis was left shoulder rotator 
cuff injury with possible glenoid labrum injury.  The 
remaining records show continuing treatment of the left 
shoulder into February 2003.  

Other evidence added to the record included a Social Security 
Administration (SSA) decision dated in November 2004 in which 
it was found the veteran was entitled to a period of 
disability beginning in October 2001.  The finding stated 
that the veteran's impairments included left shoulder 
impingement syndrome.  

The other added documentary evidence consists of outpatient 
records and reports of imaging studies done at Stanford 
Hospital and Clinics from April 2005 to May 2007.  Those 
records show that the veteran was seen with complaints of 
left shoulder pain for years that had increased recently.  At 
a visit in June 2005, he said he had been told he had a left 
rotator cuff tear and that he had had the tear for 
approximately 8 years.  An MRI study was done in 
September 2005.  The impression was (1) marked degenerative 
change of the glenohumeral joint (the radiologist recommended 
correlation with history of prior trauma or arthropathy); (2) 
under-surface partial tear of the supraspinatus tendon with a 
with a moderate tear at the supraspinatus insertion; (3) 
partial tear at the insertion of the infraspinatus tendon; 
(4) under-surface tear of the subscapularis tendon, with 
associated medial subluxation of the biceps tendon, moderate 
acromioclavicular joint osteoarthritis; and (5) degenerative 
anterior to posterior tearing of the superior labrum and 
inferior labrum.  

In a history reported in April 2007 when he was seen for his 
left shoulder pain, the veteran stated that when he was in 
service he was climbing on the monkey bars and fell onto his 
left elbow and shoulder with pain at that time, but this 
abated and he had only recently had an exacerbation in the 
past 10 years or so.  He said he had previously been told he 
had a labrum tear and physical therapy had given no relief.  
The physician ordered another MRI study and in June 2007 and 
noted it showed moderate to severe osteoarthritic 
degeneration of the left shoulder with osteophytic spurring 
of the glenoid.  He said there was a supraspinatus cyst, but 
the cuff appeared intact with some partial thickness tearing.  

At the November 2007 hearing, the veteran testified that at 
the time he entered service he put a question mark as to 
whether he had a shoulder dislocation before service because 
he did not know.  He testified that he had hurt his left 
shoulder playing sports before service but that he was 
basically just told not to play for a few days after that and 
continued to play football.  He testified that at the time he 
entered he could do all of the physical activities including 
rifle drills, jumping, and running but that when he was 
swinging on the monkey bars, his shoulder gave out and was 
very painful and he fell.  He testified he received treatment 
and that later when he continued to train the same thing 
happened again with his shoulder.  The veteran testified that 
since then he had had persistent pain in his left shoulder 
and that when he had sought treatment since service doctors 
advised him he did not actually have a new injury but rather 
a repeated injury.  

All of the evidence added to the record is new as it post-
dates the service medical records previously in the file and 
it all pertains to the veteran's left shoulder disability.  
The Board finds that the history repoted by the veteran 
during treatment in April 2007 as well as his November 2007 
hearing testimony to also be material as that evidence 
indicates that the veteran injured his left shoulder in 
service and had continuing left shoulder problems that got 
worse after later injuries.  The veteran is competent to 
report a continuity of symptomatology.  Duenas v. Principi, 
18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 
370 (2002).  

The veteran's statements and testimony are new, in that they 
were not previously of record, and are material, in that they 
relate to a previously unestablished element of the claim, a 
nexus between a current left shoulder disability and service.  
The veteran's statements raise a reasonable possibility of 
substantiating the claim.  As such, there is evidence 
submitted since the July 1977 rating decision that is new and 
material, and the claim is reopened.  38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been submitted, the claim of 
service connection for left shoulder disability is reopened, 
and to that extent only the appeal is granted.  


REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The claims file includes the November 2004 SSA decision, but 
it does not include copies of referenced documentation and 
medical records related to the SSA disability claim.  These 
records are potentially pertinent to the claim on appeal.  VA 
is required to obtain the SSA records prior to deciding the 
veteran's claim.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (pursuant to duty to assist, VA must seek to obtain 
all pertinent records, including SSA records, of which it is 
put on notice); Dixon v. Gober, 14 Vet. App. 168, 171 (2000); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992); see also 
Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) (the duty to 
assist extends to all potentially relevant documents).  

A veteran who served in peacetime and has six months or more 
of active service shall be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where evidence or medical judgment 
is such as to warrant a finding that the disease or injury 
existed before acceptance and enrollment.  38 U.S.C.A. § 1132 
(West 2002).  Only such conditions as are recorded in 
examination reports are considered as noted.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In this case, the 
veteran's DD Form 214 shows peacetime service totaling less 
than six months, and the presumption of soundness does not 
apply to this veteran.  

As discussed above, service medical records include the 
veteran's August 1975 enlistment examination, at which he 
gave a history of having dislocated his left shoulder twice 
in the previous 12 months.  History provided by the veteran 
of the pre-service existence of conditions recorded at the 
time of entrance examination does not, in itself, constitute 
a notation of a preexisting condition.  Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995); 38 C.F.R. § 3.304(b)(1).  

Service medical records include record of a left shoulder 
injury in service in August 1975 with a history of 
dislocations prior to service; clinical assessments in 
service included left rotator cuff tear and torn muscles.  
Post-service records show a left shoulder injury in 2001 and 
treatment of the left shoulder from 2002 to 2007 with 
histories including a history of left shoulder injury in 
service.  At the November 2007 hearing, the veteran testified 
as to left shoulder problems since service.  The report of a 
continuity of symptomatology serves to trigger VA's duty to 
provide an examination.  Duenas v. Principi, 18 Vet. App. 512 
(2004).  It is the opinion of the Board that a VA medical 
examination and opinion would facilitate its decision in this 
case.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration all records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied in its 
November 2004 decision and any subsequent 
decision(s).  

2.  Arrange for a VA examination of the 
veteran to determine the etiology of any 
current left shoulder disability.  All 
indicated studies should be performed.  
After examination of the veteran and 
review of the record, the examiner should 
provide an opinion as to whether any 
current left shoulder disability pre-
existed service and if so, whether it is 
at least as likely as not (50 percent 
probability or higher) was aggravated 
(underwent a permanent increase in 
disability) in active service.  

If the disability did not pre-exist 
service, or was not permanently 
aggravated in service, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or higher) that any 
current left shoulder disability had its 
onset in service or is otherwise the 
result of service, including injury in 
service.  

The claims file must be provided to the 
examiner prior to the examination and 
that it was available for review should 
be noted in the examination report.  The 
examiner should provide an explanation of 
the rationale for all opinions given.  

3.  After completion of any other 
development indicated by the state of the 
record, adjudicate on a de novo basis the 
claim of entitlement to service 
connection for left shoulder disability.  
If the claim is denied, issue a 
supplemental statement of the case and 
provide the veteran and his 
representative the opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


